      Case 1:20-cv-06314-DLC Document 48 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X           20 MDL NO. 2946
                                         :                (DLC)
 IN RE: INCLUSIVE ACCESS COURSE          :
 MATERIALS ANTITRUST LITIGATION          :              Related to
                                         :               20cv6314
 --------------------------------------- X
                                                           ORDER

DENISE COTE, District Judge:

     On December 2, 2020, the defendants moved pursuant to Fed.

R. Civ. P. Rule 12(e) to compel the Student Purchaser Plaintiffs

to provide a more definite statement.       The Student Purchaser

Plaintiffs responded on December 7.

     The defendants argue that their motion should be granted

because the named plaintiffs in the Student Purchaser Plaintiffs

action may be barred from pursuing this litigation by certain

arbitration clauses.    The defendants seek limited information to

assess the threshold issue of their right to compel arbitration.

Accordingly, it is hereby

     ORDERED that the named plaintiffs in the Student Purchaser

Plaintiffs action shall identify to defendants the universities

they attended at the times relevant to their claims and the

dates on which they purchased the materials at issue, or their

best estimates of those dates.

     IT IS FURTHER ORDERED that, if following receipt of that

information the defendants contend that one or more of the named

plaintiffs must arbitrate their claims, the parties shall


                                   2
         Case 1:20-cv-06314-DLC Document 48 Filed 12/11/20 Page 2 of 2




discuss what discovery is necessary to bring and address any

motion to compel arbitration.

Dated:       New York, New York
             December 11, 2020


                                    ____________________________
                                            DENISE COTE
                                    United States District Judge




                                      2
